Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 11/24/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/24/2021 have been entered.
Priority
This application, Pub. No. US 2020/0166516 A1, published 05/28/2020, is a National Stage of International Patent Application No. PCT/EP2017/056059, filed 03/15/2017, Pub. No. WO 2017/157980 (A1), published 09/21/2017, which claims foreign priority to application EP 16160488.9, filed 03/15/2016. 
Status of Claims
Claims 1-32 are currently pending.  Claims 1-29 have been originally pending and subject to restriction/election requirement mailed 08/10/2020.  Claims 1, 5, 10, 13 and 18 have been amended, and Claims 30-32 have been added, as set forth in Applicant’s amendment filed 03/29/2021.  Claim 1 has been amended, as set forth in Applicant’s 
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejection of Claims 1-10, 12-18 and 30-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10, 12-18 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  


    PNG
    media_image1.png
    536
    1063
    media_image1.png
    Greyscale



At page 7 of the Remarks filed 11/24/2021, Applicant argues that “Claim 1 has been amended to improve its clarity.”
However, there appears to be no support for recitation "every MIP in the composition exhibit specific binding for the analyte" in the application as filed.  Notably, word "every” could not be found in the application as filed in any context.  The Examiner further notes that any implicit or inherent support for this recitation is negated by the conflicting definition that "the MIPs in the composition used all are ones the specifically bind the analyte” means “the MIP composition is substantially free from MIPs that are not capable of specific binding to the analyte”:

    PNG
    media_image2.png
    219
    1231
    media_image2.png
    Greyscale

See p. 14; Emphasis added.


Applicant is reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. ... If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Emphasis added.

Claims 1-9, 12-18 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).  
MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


Notably, the court applies the same standard with regard to the written description requirement for claims directed to both a composition of matter and a method.  See 
University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  


In University of Rochester, the "claimed method depend[ ed] upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted).  Similarly here, the claimed methods cannot be practiced without MIPs capable of specific binding an analyte. 
MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
The instant Claims 1-9, 12-18 and 30-32 cover methods for detecting analytes by means of molecular imprinted polymers (MIPs) that specifically bind the analytes.  According to the instant specification (see pp. 8-10), non-limiting examples of analytes and sample environments are:

    PNG
    media_image3.png
    215
    1196
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    258
    1201
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    705
    1238
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    162
    918
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    65
    944
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    232
    938
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    617
    1233
    media_image9.png
    Greyscale



As such, the methods covered by Claims 1-9, 12-18 and 30-32 encompass detecting of an enormous genus of structurally diverse analytes that require the use of an essentially unlimited genus of MIPs.
However, the instant disclosure is limited to the use of the only species of Phe-binding MIPs with Kd = 21 nM and EC50 = 50 nM:

    PNG
    media_image10.png
    306
    1256
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    300
    1236
    media_image11.png
    Greyscale

See pp. 14-15; Emphasis added.


(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for making and/or using MIPs were well known in the art at the time of the invention.  At the same time, binding ability of MIPs is unique and unpredictable, because, for example, as stated in Applicant’s Reply to International Search Opinion for PCT/EP2017/056059 dated 03/12/2018, although the Kd of binding between MIPs and L-Phe was found to be as low as 21 nM, generally MIPs exhibit Kd values in the µM range:

    PNG
    media_image12.png
    341
    695
    media_image12.png
    Greyscale

Emphasis added.


(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, the specification is limited to the use of the only species of Phe-binding MIPs with Kd = 21 nM and EC50 = 50 nM.  Neither physical and/or chemical properties of these MIPs nor their structure-functional characterization are provided.  This single structurally uncharacterized example of MIPs clearly fails to constitute a representative number of species within the claimed essentially unlimited genus of MIPs that specifically bind an enormous genus of structurally diverse analytes.  In addition, the specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish MIPs encompassed by the claim language from other MIPs to enable the claimed method.  Finally, the specification fails to disclose any correlation between the structure and function of the MIPs encompassed by the claim language.  
Therefore, the specification fails to describe the MIPs required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.
Therefore, Claims 1-9, 12-18 and 30-32 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 8, 12-17 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Urraca et al., “Molecularly Imprinted Polymers as Antibody Mimics in Automated On-Line Fluorescent Competitive Assays,” Anal. Chem., 2007, vol. 79, No. 13, pp. 4915–4923 (PTO-892 mailed 05/25/2021).
Urraca et al., throughout the publication, and, for example, in Abstract teach that:
“An automated molecularly imprinted sorbent based assay (MIA) for the rapid and sensitive analysis of penicillin-type β-lactam antibiotics (BLAs) has been developed and optimized. The polymers were prepared using penicillin G procaine salt as template (PENGp) and a stoichiometric quantity of a urea-based functional monomer to target the single oxyanionic species in the template molecule. Highly fluorescent competitors (emission quantum yields of 0.4−0.95), molecularly engineered to contain pyrene labels while keeping intact the 6-aminopenicillanic acid moiety for efficient recognition by the cross-linked polymers, have been tested as analyte analogues in the competitive assay. Pyrenemethylacetamido penicillanic acid (PAAP) was the tagged antibiotic providing for the highest selectivity when competing with PenG for the specific binding sites in the molecularly imprinted polymer (MIP). Upon desorption from the MIP, the emission signal generated by the PAAP was related to the antibiotic concentration in the sample. The 50% binding inhibition concentration of penicillin G standard curves was at 1.81 × 10-6 M PENG, and the detection limit was 1.97 × 10-7 M. The sensor showed a dynamic range (normalized signal in the 20 to 80% range) from 6.80 × 10-7 to 7.21 × 10-6 M (20−80% binding inhibition) PENG in acetonitrile:HEPES buffer 0.1 M at pH 7.5 (40:60, v/v) solutions. Competitive binding studies demonstrated various degrees of cross-reactivity with penicillin-type β-lactam antibiotics such as ampicillin (71%), oxacillin (66%), penicillin V (56%), amoxicillin (13%), and nafcillin (46%) and a lower response to other isoxazolyl penicillins such as cloxacillin (27%) and dicloxacillin (16%). The total analysis time was 14 min per determination, and the MIP reactor could be reused for more than 150 cycles without significant loss of recognition. The automatic MIA has been successfully applied to the direct analysis of penicillin G in spiked urine samples with excellent recoveries (mean value 92%). Results displayed by comparative analysis of the optimized MIA with a chromatographic procedure for penicillin G showed excellent agreement between both methods.” [AltContent: rect] Emphasis added.


At pages 4918-4919, Urraca et al. teach:

    PNG
    media_image13.png
    660
    902
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    619
    847
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    201
    845
    media_image15.png
    Greyscale
 Emphasis added.


Urraca et al. do not expressly teach that "every MIP in the composition exhibits specific binding for the analyte" as recited in the amended Claim 1.  However, given the efficient recognition of the 6-aminopenicillanic acid moiety by MIPs, taught by Urraca et al., and in the absence of evidence to the contrary, it is reasonable to assume that every MIP in the composition, taught by Urraca et al., exhibits specific binding for the analyte.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the MIPs of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed MIPs.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the MIPs of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claims 1-8, 12, 13, 17, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Descalzo et al., "Luminescent Core–Shell Imprinted Nanoparticles Engineered for Targeted Förster Resonance Energy Transfer-Based Sensing,” Anal. Chem., 2013, vol. 85, No 11, pp. 5316–5320 (PTO-892 mailed 11/30/2020).
Descalzo et al., throughout the publication and, for example, in Abstract, teach a FRET-based competitive biomimetic fluorescence assay for determination of a fluoroquinolone antibiotic enrofloxacin (ENRO) employing selective enrofloxacin-binding MIPs, wherein Ru(phen)32+ coated in SiO2 nanoparticles, upon which the MIPs are synthesized, acted as the donor, and cyanine-dye-labeled enrofloxacin (NIR-ENRO) acted as the receptor.  NIR-ENRO and ENRO competed for recognition sites on MIPs. The binding of ENRO to MIPs was determined according to the changes in the fluorescence signal, and the LOD reached 2 μM.  Integrating MIPs into the homogeneous assay greatly improved the specificity of the reaction, and the sample does not require purification, thus enhancing the detection efficiency.

    PNG
    media_image16.png
    193
    934
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    169
    629
    media_image17.png
    Greyscale



At page 5319, Descalzo et al. teach: 

    PNG
    media_image18.png
    288
    528
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    549
    531
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    395
    561
    media_image20.png
    Greyscale
 Emphasis added.


Descalzo et al. do not expressly teach that "every MIP in the composition exhibits specific binding for the analyte" as recited in the amended Claim 1.  However, given the efficient recognition of ENRO by MIPs, taught by Descalzo et al., and in the absence of evidence to the contrary, it is reasonable to assume that every MIP in the composition, taught by Descalzo et al., exhibits specific binding for the analyte.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the MIPs of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed MIPs.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the MIPs of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claims 1, 4, 8, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vlatakis et al., "Drug assay using antibody mimics made by molecular imprinting,” Nature, 1993, vol. 361, pp. 645–647.
Vlatakis et al., throughout the publication and, for example, in Abstract and at Fig. 1, teach an assay using imprinted polymers of ethylene dimethacrylate-co-methacrylic acid prepared by bulk polymerization against two chemically unrelated drugs, theophylline (a bronchodilator) and diazepam (a tranquilizer).  The MIPs were successfully employed in assays analogous to competitive radiolabeled immunoassays, achieving impressive results: for theophylline, measurements were linear over the range of 14–224 μM, the results of analysis of serum samples from 32 patients showed excellent correlation with those obtained using the enzyme-multiplied immunoassay technique (EMIT), and cross-reactivity against other major metabolites and structurally similar compounds was shown to be similar to that observed with biological antibodies.  In Methods, Vlatakis et al. teach:

    PNG
    media_image21.png
    420
    738
    media_image21.png
    Greyscale



At page 647, Vlatakis et al. teach:

    PNG
    media_image22.png
    295
    744
    media_image22.png
    Greyscale
 Emphasis added.


Vlatakis et al. do not expressly teach that "every MIP in the composition exhibits specific binding for the analyte" as recited in the amended Claim 1.  However, given the efficient recognition of the tested drugs by MIPs, taught by Vlatakis et al., and in the absence of evidence to the contrary, it is reasonable to assume that every MIP in the composition, taught by Vlatakis et al., exhibits specific binding for the analyte.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the MIPs of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed MIPs.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the MIPs of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claims 1, 8, 12, 13 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hunt et al., "A fluorescence polarisation molecular imprint sorbent assay for 2,4-D: a non-separation pseudo-immunoassay,” Chem. Commun., 2006, pp. 1754-1756.
Hunt et al., throughout the publication and, for example, in Abstract, teach a fluorescence polarization molecular imprinted sorbent assay for 2,4-dichlorophenoxyacetic acid (2,4-D), which employs a molecularly imprinted receptor and a fluorescent probe, and quantifies the bound analyte directly using the fluorescence anisotropy of the polymer–probe–analyte suspension.  When the fluorescent probe, in this case 7-carboxy-4-methylcoumarin, binds to a MIP in solution, its tumbling rate falls and, consequently the measured fluorescence will be more isotropic than that of free probe, which tumbles faster.  The fluorescence polarization hence increases with the percentage of probe bound, or decreases with the amount of competing analyte.  In order to perform fluorescence measurements on a mixture of a fluorophore and polymer particles in solution, it was important that fluorescence could be distinguished from the scattering of excitation light by the polymer particles.  This required the excitation and emission wavelengths to be well separated, and the polymer particles to be very small. Micrometer-sized particles, as previously, used were therefore too large and, consequently, the paper demonstrated for the first time that MIP microgels of diameter less than 300 nm could indeed have affinities and selectivities similar to those of bulk polymers.  The limit of detection of the assay was 10 μM for 2,4-D, while selectivity was shown for the template molecule over the related herbicides 3,4-dichlorophenoxy acid and 2,4-dichlorophenoxybutyric acid.
Hunt et al. do not expressly teach that "every MIP in the composition exhibits specific binding for the analyte" as recited in the amended Claim 1.  However, given the efficient recognition of 2,4-D by MIPs, taught by Hunt et al., and in the absence of evidence to the contrary, it is reasonable to assume that every MIP in the composition, taught by Hunt et al., exhibits specific binding for the analyte.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the MIPs of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed MIPs.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the MIPs of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claims 1-4, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ye et al., " Polymers Recognizing Biomolecules Based on a Combination of Molecular Imprinting and Proximity Scintillation:  A New Sensor Concept,” J. Am. Chem. Soc., 2001, vol. 123, No. 12, pp. 2901–2902.
Ye et al., throughout the publication and, for example, at Figures 1 and 2, teach a competitive assay employing a molecularly imprinted polymer (MIP) incorporating a signal-producing element (scintillation fluor) located in close proximity to the MIP's binding “cavity”:

    PNG
    media_image23.png
    731
    691
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    305
    703
    media_image24.png
    Greyscale




    PNG
    media_image25.png
    202
    702
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    380
    418
    media_image26.png
    Greyscale



At page , last paragraph, Ye et al. teach that MIP sensors based on other proximity energy transfer systems are also envisioned:

    PNG
    media_image27.png
    240
    706
    media_image27.png
    Greyscale
 Emphasis added.


Ye et al. do not expressly teach that "every MIP in the composition exhibits specific binding for the analyte" as recited in the amended Claim 1.  However, given the efficient recognition of (S)-propranolol by MIPs, taught by Ye et al., and in the absence of evidence to the contrary, it is reasonable to assume that every MIP in the composition, taught by Ye et al., exhibits specific binding for the analyte.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the MIPs of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed MIPs.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the MIPs of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).


Claims 1-10, 12-18 and 30-32 are rejected under 35 U.S.C. 103 as obvious over Peyser et al., US 2010/0312483 A1, published 12/09/2010 (PTO-892 mailed 11/30/2020), in view of My PKU Binder, National PKU Alliance (USA), Chapter 3: Monitoring Blood Phenylalanine levels, 2011, pp. 26-30 (PTO-892 mailed 11/30/2020); Krogh et al., US 2012/0171154 A1, published 07/05/2012 (PTO-892 mailed 11/30/2020); Descalzo et al., "Luminescent Core–Shell Imprinted Nanoparticles Engineered for Targeted Förster Resonance Energy Transfer-Based Sensing,” Anal. Chem., 2013, vol. 85, No 11, pp. 5316–5320 (PTO-892 mailed 11/30/2020); Urraca et al., “Molecularly Imprinted Polymers as Antibody Mimics in Automated On-Line Fluorescent Competitive Assays,” Anal. Chem., 2007, vol. 79, No. 13, pp. 4915–4923 (PTO-892 mailed 05/25/2021); and Varghese et al., “FRET for lab-on-a-chip devices — current trends and future prospects,” Lab Chip, 2010, vol. 10, pp. 1355–1364 (PTO-892 mailed 11/30/2020).
With regard to Claims 1-10, 12, 13, 17, 18 and 32, Peyser et al., throughout the publication, and, for example, in paragraphs [0105]-[0108], [0110]-[0111], teach methods and sensor for an analyte, e.g. glucose, comprising an analyte binding agent (MIP) that competes with an analyte analogue (ligand).  In an embodiment, the analyte and analyte analogue are labelled with chromophores and detection is made using fluorescence resonance energy transfer (FRET).  The analyte analogue may comprise a dextran. 
Peyser et al. do not specifically teach phenylalanine as an analyte.
My PKU Binder teaches that monitoring blood phenylalanine (Phe) levels is an important part of managing phenylketonuria (PKU), because PKU and the effects of treatment are evaluated by monitoring blood Phe levels: 

    PNG
    media_image28.png
    709
    1703
    media_image28.png
    Greyscale
 Emphasis added.

Krogh et al., throughout the publication, and, for example, in Abstract, teach a method for preparing a composition enriched for MIPs that bind a symptom provoking agent of PKU, which is Phe.
With regard to Claims 1-8, 12, 13, 17, 30 and 31, the teachings Descalzo et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a method, taught by Peyser et al., for detection of Phe.
One of ordinary skill in the art would have been motivated to have made and used a method, taught by Peyser et al., for detection of Phe, because it would be desirable to employ a FRET-based competitive biomimetic fluorescence assay, which, by integrating MIPs into the homogeneous assay, greatly improves the specificity of the reaction, and wherein the sample does not require purification, thus enhancing the detection efficiency, as taught by Descalzo et al., for monitoring blood Phe levels, which is an important part of managing PKU.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a method, taught by Peyser et al., for detection of Phe, because a FRET-based competitive biomimetic fluorescence assay is well-established in the art, as taught by by Peyser et al. and Descalzo et al.  Moreover, preparing a composition enriched for MIPs that bind a symptom provoking agent of PKU, which is Phe, is well-established in the art as well, as taught by Krogh et al.  

With regard to Claims 1, 4, 8, 12-17 and 31, the teachings Urraca et al. are discussed above and incorporated herein in its entirety.  
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified a method, taught by Peyser et al., in a multiple use format because, as taught Urraca et al., non-biological antibody mimics, such as MIPs, allow repeated use.  Moreover, as evidenced by Varghese et al., FRET for lab-on-a-chip devices are well-known in the art. 
With regard to the elected species (4) fluorescein and (5) QSY 7 (C-5 maleimide), the Examiner notes that, as evidenced by the instant disclosure, they are well-known commercial reagents.
Claim Objections
Claim 17 is objected to because of the following informalities:  having unnecessary 
hyphens/dashes in lines 2, 3 and 5.  Appropriate correction is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bedwell, T.S., Whitcombe, M.J. “Analytical applications of MIPs in diagnostic assays: future perspectives,” Anal. Bioanal. Chem., 2016, vol. 408, pp. 1735–1751; Published online: 11/21/2015, is a review of MIPs applications in binding assays including different formats of competitive assays, such as, for example, the assays, taught by Vlatakis et al., Hunt et al., and Ye et al. discussed in the 102/103 rejections above. 

Response to Arguments
Applicant's arguments entered on 11/24/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112(a)
At pages 7-8 of the Remarks, Applicant argues that:

    PNG
    media_image29.png
    266
    1070
    media_image29.png
    Greyscale

Emphasis added.



    PNG
    media_image30.png
    173
    1064
    media_image30.png
    Greyscale
 Emphasis in the original. 



    PNG
    media_image31.png
    264
    1075
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    220
    1066
    media_image32.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees for the following reasons.
First, neither the Mosbach article nor a Declaration under 37 C.F.R. § 1.132 by inventor Klaus Gregorius are attached to Applicant's response filed on 11/24/2021.
Second, Applicant’s argument regarding the specificity and affinity of the instantly claimed MIPs in the 112(a) rejection is inconsistent with Applicant’s argument in the 103 rejection: 

    PNG
    media_image33.png
    546
    1068
    media_image33.png
    Greyscale
 
See page 12 of the Remarks; Emphasis in the original. 

Third, in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


Here, Applicant argues the alleged “unexpected and advantageous binding properties” of nonexistent MIPs, which allegedly may be produced by the methods know in the art.  As indicated above, the specification is limited to the use of the only species of Phe-binding MIPs with Kd = 21 nM and EC50 = 50 nM.  Neither physical and/or chemical properties of these MIPs nor their structure-functional characterization are provided.  It is the Examiner’s position that this single structurally uncharacterized example of MIPs clearly fails to constitute a representative number of species within the claimed essentially unlimited genus of MIPs that specifically bind an enormous genus of structurally diverse analytes.  The specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish MIPs encompassed by the claim language from other MIPs to enable the claimed method.  Moreover, the specification fails to disclose any correlation between the structure and function of the MIPs encompassed by the claim language. 

Claim Rejections - 35 USC § 102/103
Urraca et al.
At page 10 of the Remarks, Applicant argues that “Urraca does not teach contacting analyte with MEPs in suspension”:

    PNG
    media_image34.png
    266
    1066
    media_image34.png
    Greyscale



The Examiner respectfully disagrees with Applicant because in HPLC setup, taught by Urraca et al., MIPs are suspended in methanol/water (80:20, v/v) as the solvent:  

    PNG
    media_image35.png
    295
    869
    media_image35.png
    Greyscale

See page 4918, left column, 2nd paragraph; Emphasis added.


Descalzo et al.
At page 11 of the Remarks, Applicant argues that:

    PNG
    media_image36.png
    127
    1067
    media_image36.png
    Greyscale



The Examiner respectfully disagrees with Applicant.  Although Descalzo et al. do not expressly teach that "every MIP in the composition exhibits specific binding for the analyte" as recited in the amended Claim 1, given the efficient recognition of ENRO by MIPs, taught by Descalzo et al., and in the absence of evidence to the contrary, it is reasonable to assume that every MIP in the composition, taught by Descalzo et al., exhibits specific binding for the analyte.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the MIPs of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed MIPs.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the MIPs of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claim Rejections - 35 USC § 103
At pages 11-14 of the Remarks, Applicant argues that:

    PNG
    media_image37.png
    82
    1068
    media_image37.png
    Greyscale



    PNG
    media_image38.png
    225
    1070
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    222
    1071
    media_image39.png
    Greyscale



    PNG
    media_image40.png
    268
    1074
    media_image40.png
    Greyscale



    PNG
    media_image41.png
    80
    1068
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    77
    1067
    media_image42.png
    Greyscale


The Examiner respectfully disagrees for the following reasons.  
First, contrary to Applicant’s allegation, as evidenced by Chen et al., “Molecularly Imprinted Polymer as an Antibody Substitution in Pseudo-immunoassays for Chemical Contaminants in Food and Environmental Samples,” J. Agric. Food Chem., 2018, vol. 66, No. 11, pp. 2561–2571, the assay of Descalzo et al. is understood by one of ordinary skill in the art to be specific:

    PNG
    media_image43.png
    125
    866
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    351
    854
    media_image44.png
    Greyscale
 See bridging paragraph at pp. 2568-2569; Emphasis added.

Second, although Descalzo et al. do not expressly teach that "every MIP in the composition exhibits specific binding for the analyte" as recited in the amended Claim 1, given the efficient recognition of ENRO by MIPs, taught by Descalzo et al., and in the absence of evidence to the contrary, it is reasonable to assume that every MIP in the composition, taught by Descalzo et al., exhibits specific binding for the analyte.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the MIPs of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed MIPs.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the MIPs of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Third, it is noted that the features upon which Applicant relies (i.e., “a 500-fold higher binding affinity for L-Phe compared to the binding affinity for L-Tyr”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a method, taught by Peyser et al., for detection of Phe, because it would be desirable to employ a FRET-based competitive biomimetic fluorescence assay, which, by integrating MIPs into the homogeneous assay, greatly improves the specificity of the reaction, and wherein the sample does not require purification, thus enhancing the detection efficiency, as taught by Descalzo et al., for monitoring blood Phe levels, which is an important part of managing PKU.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in making and using a method, taught by Peyser et al., for detection of Phe, because a FRET-based competitive biomimetic fluorescence assay is well-established in the art, as taught by by Peyser et al. and Descalzo et al., and preparing a composition enriched for MIPs that bind a symptom provoking agent of PKU, which is Phe, is well-established in the art as well, as taught by Krogh et al.  
Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641